Citation Nr: 1442659	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Prior to September 14, 2008, entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for substitution purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, continued a 30 percent disability evaluation for PTSD.  In a November 2009 rating decision, the RO increased the rating assigned for PTSD to 70 percent, effective September 14, 2009.  In August 2011, the Board granted a disability rating of 50 percent for PTSD prior to September 14, 2009, and denied a disability rating in excess of 70 percent as of September 14, 2009.  

The record reflects that the Veteran died in April 2012.  The Veteran's surviving spouse filed a claim seeking to be substituted for the Veteran for the purpose of processing his claims to completion.  In November 2012, the United States Court of Appeals for Veterans Claims (Court) granted the motion of the surviving spouse for substitution, and the surviving spouse is now the Appellant in this case.

This case was most recently before the Board in November 2013, when the Board denied a disability rating in excess of 50 percent for PTSD prior to September 14, 2008, and granted a disability rating of 70 percent for PTSD from September 14, 2008, to September 14, 2009.  The Appellant timely appealed this decision to the Court.  In June 2014, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded the Board's November 2013 decision to the extent it denied a disability rating for PTSD in excess of 50 percent prior to September 14, 2008.  The Joint Motion explicitly stated that it did not disturb the Board's November 2013 determination that the Veteran was entitled to a 70 percent rating from September 14, 2008, to September 14, 2009, and that issue is thus not before the Board at this time.  

In August 2011, the Board additionally remanded the issue of service connection for sleep apnea for further development, but this remanded issue was not addressed by the Joint Motion.  In November 2013, the Board additionally remanded the issues of entitlement to service connection for a sleep disorder and a total disability rating based on individual unemployability, but these remanded issues were not addressed by the Joint Motion.  There is also no indication that the RO has taken any action with respect to the directives in the Remand portion of the November 2013 decision.  Therefore, regardless of Appellant's actions following the issuance of the Board's decision below, the RO should take the steps necessary to carry out the development requested in the Board's November 2013 remand.


FINDING OF FACT

Prior to September 14, 2008, the Veteran's PTSD was manifested by symptoms producing no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Prior to September 14, 2008, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the November 2007 rating decision that is the subject of this appeal, the Veteran was informed of the evidence necessary to substantiate a claim for an increased rating and was advised of his and VA's respective duties in obtaining evidence by means of an August 2007 letter from the RO.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This duty has also been met, as the Veteran's VA and private treatment records have been associated with the claims folder and he was afforded several appropriate VA examinations in connection with his claim for increased rating.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Appellant.

Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Under the General Rating Formula for Mental Disorders, in pertinent part, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2013).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in the Veteran's social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2013).

Turning to the facts in the instant case, in a September 2007 treatment note, the Veteran denied depression or memory loss, but he endorsed trouble sleeping.  In a September 2007 depression screen, the Veteran indicated that he experienced the following symptoms nearly every day: little interest or pleasure in doing things, feeling down, depressed, or hopeless, trouble falling or staying asleep, or sleeping too much, feeling tired or having little energy, and trouble concentrating on things.  The Veteran on several days had felt badly about himself, thought that he would be better off dead, and had thoughts of hurting himself.  

In October 2007, the Appellant reported that the Veteran disappeared when friends or family members visited, and this behavior was worsening.  The Veteran sat in a bedroom all day and disconnected himself from everyone.  The Appellant stated that the Veteran would become angry and would then pout for days.  The Appellant indicated that the Veteran had violent nightmares during which he appeared to be fighting.  The Veteran awakened sweating, moaning, and screaming, and he was often unable to return to sleep.  The Appellant stated that she often had to sleep in a different room because she feared for her safety.  The Appellant reported that the Veteran's inability to hold a job caused severe stress on their marriage.  

The Veteran underwent a VA examination in October 2007.  The Veteran experienced worsening dreams about Vietnam multiple times weekly.  The Veteran reported that he did not want to be around others because he did not trust people and felt uncomfortable.  Instead, the Veteran preferred to be alone, watching television, and he felt comfortable by himself.  The Veteran felt easily irritated, and he indicated that he was mean to the Appellant.  The Veteran felt sad most of the time, and he often thought of Vietnam, but he avoided war movies and books.  The Veteran did not have close friends and did not feel close to anyone.  The Veteran denied suicidal or homicidal ideation.  

The Veteran reported that he had been married to the Appellant for 37 years, and they had two children.  The Veteran and the Appellant lived with their daughter, and the Veteran had frequent contact with his son.  The Veteran stated that he and the Appellant went out to eat about once a month, but he did not otherwise participate in other social activities.  The Veteran denied a legal history.  The Veteran was clean, well-groomed, and oriented to all spheres.  The Veteran's demeanor was approachable and he was appropriate throughout the examination.  The Veteran's affect was flat and his voice level and speech were within normal limits.  The Veteran's thought processes were grossly intact and goal-directed, the Veteran had no visual or auditory hallucinations, and there was no evidence of memory impairment.  The Veteran could manage all levels of self-care and activities of daily living.  The examiner believed that the Veteran's symptoms had worsened, but it was difficult to detect because the Veteran's affect was so flat and blunted.  The examiner assigned a GAF score of 52.  Under the heading "effect of PTSD on occupational and social functioning," the examiner reported that the Veteran's occupational and social functioning were moderately to severely impaired, depending on the day and circumstances.  

In October 2007, the Appellant indicated that the Veteran could not maintain a job, and he had lost or quit 28 jobs since they were married.  The Veteran always had a problem with his co-workers, people in position of authority, or the job itself.  In an October 2007 VA examination, the Veteran reported that he had not worked since July 2007.  At that particular time he worked part time driving a shuttle bus, which he did for two years.  The longest period of time he ever worked in any position was for 22 years as a mechanic.  Although the Veteran noted that he had never been fired from a job, he often felt "fed up" with jobs and quit.  He stated that through the years he had quit a total of 25 jobs and would get into arguments with co-workers and figures of authority.  There were also times when he awakened feeling depressed and would either call in sick or just not report for work.  

In June 2008, the Veteran's son, L.M., stated that the Veteran was occasionally irritable, but he had never felt physically threatened by his father.  L.M. reported that the Veteran's memory had deteriorated over the past ten years, including forgetting the names of family members and life-long friends.  L.M. also indicated that the Veteran did not sleep on a regular schedule.  In an October 2008 depression screen, the Veteran responded "not at all" to the questions concerning how often during the previous two weeks he had experienced little interest or pleasure in doing things or felt down, depressed, or hopeless.  

The Veteran underwent a VA examination in September 2009.  The examiner observed no notes relating to mental health treatment.  The Veteran had not received outpatient treatment for a mental disorder, and he had not been hospitalized for a mental disorder.  The Veteran indicated that he had experienced symptoms over the past year, and that he also received current treatment.  The Veteran had not undergone group therapy or individual psychotherapy, and the Veteran reported that the medication did not help.

The Veteran reported that he felt "somewhat" depressed and as if he did not have a purpose in his life.  The Veteran had thoughts of harming himself, but denied suicidal plan or intent.  The Veteran felt worthless, helpless, and hopeless.  The Veteran's sleep was reportedly poor; the Veteran reported experiencing 3 to 5 hours of sleep nightly, depending on whether he had nightmares.  The Veteran reported that he struggled to initiate and maintain sleep, and he did not feel rested upon waking.  The Veteran felt tired, and his energy level and motivation were both low.  The Veteran stated that he did not want to do anything, "just watch TV and stay away from everyone."  The Veteran felt occasionally angry and struggled with decision-making, noting that he often changed his mind.  The Veteran managed his hygiene every couple of days.  The Veteran most often thought about Vietnam.  The examiner noted that the Veteran had been a mechanic for 21 years and met the requirements for early retirement in 1999.  

The Veteran had been married to his wife for 39 years, and he described the relationship as "fair," noting that he treated his wife "kind of bad."  The Veteran indicated that he physically struck his wife in December 2008 while under the influence of alcohol.  This event was not his first episode of violence with his wife, but it had otherwise been several years since he physically assaulted her.  The Veteran had two children; he indicated that he was not "real close" with them.  The Veteran indicated that he and his wife lived with his daughter.  The Veteran spoke with his son once every two weeks by phone.  The Veteran had eight living siblings, but he did not speak with them.  The Veteran indicated that he watched television and took care of his daughter's dog.  Once every couple months, he and his daughter would go out to eat.  The Veteran was socially detached and his impulse control was limited when under the influence of alcohol.  The Veteran was not involved in any activities.

Upon examination, the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Psychomotor activity was unremarkable and speech was spontaneous, clear and coherent.  The Veteran's attitude was cooperative, his affect was congruent, and his mood was anxious.  He was unable to perform serial sevens, but was able to spell a word forward and backward.  The Veteran was oriented to person, time and place, and his thought process was linear.  The Veteran's thought content was unremarkable.  The Veteran understood the outcome of behavior, understood that he had a problem, and was of average intelligence.  The examiner noted that sleep deprivation interfered with concentration and focus but that the Veteran was still able to accomplish tasks sometimes.  There were no hallucinations, inappropriate behavior, or obsessive ritualistic behavior, and the Veteran interpreted proverbs appropriately.  There were no panic attacks or homicidal thoughts.  The Veteran had fair impulse control, with the examiner noting episodes of domestic violence towards the Appellant.  The Veteran maintained minimum personal hygiene and had no problems with household chores, toileting, grooming, shopping, self-feeding, bathing, and dressing, but he had slight problems with driving due to road rage and aggressive driving.  

The Veteran's memory was normal.  Symptoms of PTSD included recurrent and intrusive recollections of the event; persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness demonstrated by markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, and sense of foreshortened future; and persistent symptoms of increased arousal by difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  An Axis I diagnosis of PTSD with depression was made and a GAF score of 48 was assigned.  

The examiner noted changes in the Veteran's functional status and quality of life since the last examination included performance in employment (that is, the Veteran did not get along with co-workers or supervisors, but instead "put up with them"), family role functioning (that is, the Veteran hit his wife and had no relationships with siblings), interpersonal relationships (no friends or acquaintances), and recreation (limited to watching TV, taking care of his daughter's dog, and occasionally dining out).  PTSD was responsible for the Veteran's loss of impulse control due to angry outbursts and his lack of friends and close connections with family due to social detachment, lack of trust in others, and reduced participation in recreational activities.  The Veteran's prognosis with treatment was fair to good but without it was guarded.  The examiner reported that there was not total occupational and social impairment due to PTSD signs and symptoms, but the signs and symptoms of PTSD did result in deficiencies in judgment (hit his wife while under the influence of alcohol in December 2008); thinking (poor concentration and memory); family relations (hit his wife; no relationships with siblings); work (did not get along with co-workers and supervisors when he did work); and mood (depressed).  

Turning now to an analysis of the evidence of record, the Board is mindful of the guidance in the June 2014 Joint Motion that the Board's November 2013 decision failed to fully assess the evidence of record in terms of the effects of the Veteran's psychiatric symptoms on his overall occupational and social impairment for the period prior to September 14, 2008.  The June 2014 Joint Motion specifically found that, despite favorable evidence to the contrary, the Board concluded that the Veteran met or approximated only two of the symptoms listed as demonstrative of a 70 percent rating.  The June 2014 Joint Motion additionally found that the Board did not adequately address the evidence of record relating to the Veteran's thoughts of self-harm and suicidal ideation.  The Board will therefore again analyze the effects of the Veteran's symptoms on his overall occupational and social impairment, mindful of the guidance in the June 2014 Joint Motion.

Furthermore, consistent with the guidance in the June 2014 Joint Motion and in light of the precedents of Mauerhan and Vazquez-Claudio, the Board will not rate the Veteran's PTSD based on mere rote and concrete application of the examples listed in the rating schedule to the facts of the present case, but rather based on consideration of the Veteran's social and occupational impairment in view of the entirety of the relevant evidence.

Considering the overall effect of the psychiatric symptoms on the Veteran's occupational and social impairment, the disability picture presented prior to September 14, 2008, does not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The disability picture presented prior to September 14, 2008 similarly fails to show total occupational and social impairment.  Thus, the Board finds that neither a 70 percent rating nor a 100 percent rating is warranted for the Veteran's PTSD.

With regard to a 70 percent rating, the Board finds that the symptoms displayed by the Veteran do not result in occupational and social impairment with deficiencies in most areas.  In making this determination, the Board acknowledges that the Veteran has indeed shown a moderate degree of occupational and social impairment resulting in reduced reliability and productivity, and this is why the Veteran has been awarded a 50 percent disability rating for his symptoms for the period prior to September 14, 2008.

The Veteran's symptoms for the period prior to September 14, 2008, centered around his depression, sleep disturbances, isolative behavior, anger, and flattened affect.  The Veteran additionally experienced thoughts of self-harm during the period in question.  These thoughts appeared, however, to be sporadic and fleeting in nature, with the Veteran reporting them only in September 2007 and September 2009.  These thoughts were never of such severity that the Veteran, for example, sought psychiatric treatment after September 2007 to address them.  While such thoughts, especially the Veteran's September 2007 notion that he might be "better off dead," certainly represent the sort of disturbances of motivation and mood that are associated with a 50 percent disability rating, the Board finds that they are not of a severity, frequency, or duration that is productive of occupational and social impairment with deficiencies in most areas that is associated with a 70 percent disability rating.

While the Board acknowledges the Veteran's symptom picture during this time, the Board finds that the Veteran's symptoms were not productive of the sort of occupational impairment that is associated with a 70 percent record.  The Board acknowledges that the September 2009 VA examiner found that the Veteran's occupational impairment was manifested by "time missed from work and quitting 25 different jobs due to lack of tolerance."   The Appellant similarly indicated that the Veteran had lost or quit 28 jobs since they were married.  While the Board affords both of these assertions with due consideration, the Board must note that they are not otherwise supported by the evidence of record.  Indeed, the Board notes that the Veteran reported in October 2007 that he had last worked in July 2007 in a position that he had held for two years.  The Veteran additionally reported at that time that he had worked for 22 years as a mechanic, and he stated that he had never been fired from a job.  The Veteran was 59 years old at the time of the October 2007 examination; in other words, by the Veteran's own account, he spent over half of his adult working life employed in just two positions, as a mechanic and as a shuttle driver.  While acknowledging the difficulties that the Veteran described experiencing occupationally, such as experiencing problems with anger, working with authority figures, and depression, the Board finds that this relatively stable maintenance of just two positions for over half of the Veteran's adult life is inconsistent with a finding that the Veteran experienced the severity of occupational impairment that is associated with a 70 percent disability rating prior to September 14, 2008.

With regard to the Veteran's social impairment, the September 2009 VA examiner found that the Veteran's social impairment "was noted in his marriage and [the fact that the Veteran] doesn't participate in social activities or maintain social relationships."  Indeed, the evidence indicates that the Veteran isolated himself during this period, and he expressed a preference, for example in October 2007, for being alone, and he indicated that he felt comfortable by himself.  The Veteran lacked close friends, and he did not feel close to anyone.  With that said, the Board must also acknowledge that the Veteran maintained relationships with both of his children during this period, including living with his daughter, talking on the telephone with his son every two weeks, and maintaining a decades-long marriage with the Appellant.  Therefore, while acknowledging the Veteran's isolative behavior, the Board must also note that the Veteran indicated that he felt comfortable by himself and otherwise maintained family relations.  The Board finds that the maintenance of this level of social interaction with family is inconsistent with a finding that the Veteran experienced the severity of social impairment that is associated with a 70 percent disability rating.

In making this determination, the Board acknowledges that the March 2012 Joint Motion found that the October 2007 VA examiner stated that the Veteran's occupational and social functions were "moderately to severely impaired depending on the day and circumstances."  The March 2012 Joint Motion found that it was unclear whether the examiner's assessment of occasional "severe" impairment of the Veteran's occupational and social functioning was akin to the "deficiencies in most areas" associated with a 70 percent rating.  The Board acknowledges that the October 2007 examiner indeed indicated that the Veteran's functioning could be severely impaired depending on the day.  As stated above, however, the Board finds that despite this notation, the totality of the evidence prior to September 14, 2008, is inconsistent with a finding that the Veteran suffered from occupational and social impairment that produced deficiencies in most areas.

For similar reasons, the Board concludes that the Veteran's overall disability picture prior to September 14, 2008, does not more nearly approximate the criteria for a 100 percent rating, which contemplate total occupational and social impairment.  

In making this determination, the Veteran's GAF scores, ranging from 48 to 52, has been considered.  The Board finds that these scores, particularly when considered along with the symptoms contained in the associated clinical reports, best approximate the currently-assigned 50 percent rating for the period prior to September 14, 2008.  

In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 50 percent for PTSD prior to September 14, 2008, because the totality of the evidence of record does not support a finding that the symptoms of PTSD were of a severity causing either occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Extraschedular Rating

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2013); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual disabilities.  Instead, the Appellant merely disagrees with the assigned ratings for the Veteran's level of impairment with respect to his PTSD.  The Veteran did not have any symptoms from his service-connected PTSD that were unusual or are different from those contemplated by the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.


ORDER

Prior to September 14, 2008, entitlement to a disability rating in excess of 50 percent for PTSD is denied, for substitution purposes.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


